 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES JOHNSON,                                    No. 2: 19-cv-1752 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    E. HALL, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding through counsel. On September 5, 2019,

18   defendants removed this action from Lassen County Superior Court. Defendants request that the

19   court screen this action, pursuant to 28 U.S.C. § 1915A.

20           The court is required to screen complaints brought by prisoners seeking relief against a

21   governmental entity or officer or employee of a governmental entity, regardless of whether

22   plaintiff is represented by counsel. 28 U.S.C. § 1915A(a); In re Prison Litig. Reform Act, 105

23   F.3d 1131, 1134 (6th Cir. 1997) (“District courts are required to screen all civil cases brought by

24   prisoners, regardless of whether the inmate paid the full filing fee, is a pauper, is pro se, or is

25   represented by counsel, as [§ 1915A] does not differentiate between civil actions brought by

26   prisoners.”).

27           For the reasons stated herein, plaintiff’s claim alleging violation of his Fourth and

28   Fourteenth Amendment rights is dismissed with leave to amend.
 1   Legal Standard for Screening

 2           The court must dismiss a complaint or portion thereof if the prisoner has raised claims that

 3   are “frivolous, malicious, or fail[ ] to state a claim upon which relief may be granted,” or that

 4   “seek[ ] monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

 5   § 1915A(b). A claim “is [legally] frivolous where it lacks an arguable basis either in law or in

 6   fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-

 7   28 (9th Cir. 1984). The critical inquiry is whether a constitutional claim, however inartfully

 8   pleaded, has an arguable legal and factual basis. Franklin, 745 F.2d at 1227-28 (citations

 9   omitted).

10           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

11   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

12   what the ... claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.

13   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

14   However, in order to survive dismissal for failure to state a claim, a complaint must contain more

15   than “a formulaic recitation of the elements of a cause of action;” it must contain factual

16   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations

17   omitted). “‘[T]he pleading must contain something more ... than ... a statement of facts that

18   merely creates a suspicion [of] a legally cognizable right of action.’” Id. (alteration in original)

19   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d

20   ed. 2004)).
21           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

22   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

23   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

24   content that allows the court to draw the reasonable inference that the defendant is liable for the

25   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this

26   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
27   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the

28   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
                                                         2
 1   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).

 2   Plaintiff’s Claims

 3          Named as defendants are the California Department of Corrections and Rehabilitation

 4   (“CDCR”), High Desert State Prison (“HDSP”), California Correctional Health Care Services

 5   (“CCHCS”), Correctional Officers Hall, Hollandsworth, David, Speiker, Phillips, Smith, Shannon

 6   and Wentz, and Nurses Chiguaque and Rice.

 7          Plaintiff alleges that on June 27, 2017, he was attacked by inmates on the C-yard with

 8   some form of weapon. Plaintiff was stabbed in the back. Defendants Hollandsworth, David,

 9   Speiker, Phillips, Smith, Shannon, Wentz and Anderson were watching the yard and charged with

10   the safety and security of plaintiff. Plaintiff alleges that the alarm never sounded. Plaintiff

11   grabbed a towel and proceeded toward the gun tower where an officer, believed to be defendant

12   Wentz, did not want to let plaintiff be treated by medical staff.

13          Plaintiff was eventually let inside and told by a correctional officer that someone had long

14   fingernails, because plaintiff had cuts on his back. Plaintiff was placed in a holding cell and

15   began to clean his wounds. Plaintiff noticed that he had a 6 to 7 inch cut on the back of his

16   shoulders along with wounds to the back of his head. As plaintiff cleaned his wounds, defendant

17   Wentz told staff that plaintiff had to be sent back to the yard. Plaintiff alleges that defendants

18   Rice and Chiguaque observed his wounds but did nothing or little to treat them.

19          Plaintiff was instructed to return to the yard. As plaintiff re-entered the yard

20   approximately fifteen minutes after the attack, plaintiff was again attacked by two inmates while
21   defendants Hall, Hollandsworth, David, Speiker, Phillips, Smith, Shannon, Wentz and Anderson

22   were charged with maintaining plaintiff’s safety. At this time, the alarm sounded and defendant

23   Hall yanked plaintiff’s arm back, causing plaintiff to suffer a torn rotator cuff in his right shoulder

24   as plaintiff lay on the ground and was not resisting.

25          The complaint contains the following legal claims: 1) negligence against all defendants;

26   2) excessive force in violation of the Fourth and Fourteenth Amendment against all defendants,
27   except for defendants CCHCS, Rice and Chiguaque; 3) violation of the Bane Act against all

28   defendants, except for defendants CCHCS, Rice and Chiguaque; 4) battery against all defendants,
                                                        3
 1   except for defendants CCHCS, Rice and Chiguaque.

 2          Plaintiff seeks money damages.

 3   Discussions

 4          A. Defendants CDCR, HDSP and CCHCS

 5          At the outset, the undersigned finds that a state waives Eleventh Amendment immunity by

 6   removing a case to federal court. See Lapides v. Board of Regents of University System of

 7   Georgia, 535 U.S. 613, 619-24 (2002). That is so because “removal is a form of voluntary

 8   invocation of a federal court’s jurisdiction sufficient to waive the State’s otherwise valid

 9   objection to litigation of a matter ... in a federal forum.” Id. at 624. The waiver applies to both

10   state law and federal law claims, regardless of the motive for removal, and irrespective of any

11   amendments to the complaint made in federal court following removal. Embury v. King, 361

12   F.3d 562, 564-66 (9th Cir. 2004) (“hold[ing] to a straightforward, easy-to-administer rule in

13   accord with Lapides: Removal waives Eleventh Amendment immunity”).

14          Because defendants removed this action, plaintiff’s state and federal claims against

15   defendants CDCR, HDSP and CCHCS are not barred by Eleventh Amendment immunity.

16          Plaintiff alleges that defendants CDCR and HDSP violated his Fourth and Fourteenth

17   Amendment rights pursuant to 42 U.S.C. § 1983. However, CDCR and HDSP are not proper

18   defendants in an action brought pursuant to 42 U.S.C. § 1983 for the following reasons.

19          To succeed on a § 1983 claim, a plaintiff must show that a person acted under color of

20   state law and deprived the plaintiff of rights secured by the Constitution or federal statutes. Long
21   v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006). However, a state is not a person

22   for purposes of § 1983. See Arizonans for Official English v. Arizona, 520 U.S. 43, 69 (1997)

23   (citing Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). State agencies are also not

24   persons within the meaning of § 1983. Will v. Michigan Dept. of State Police, 491 U.S. at 64.

25   Even if a state waives its Eleventh Amendment immunity in a § 1983 action, it is still not subject

26   to suit because it is not a person under § 1983. Itagaki v. Frank, 2010 WL 2640110 at *4 (D.
27   Haw. 2010) (citing Osterioh v. ARDC, 1996 WL 885548 at *3 n. 3 (D. Neb. 1996)).

28   ////
                                                        4
 1          For the reasons discussed above, plaintiff’s § 1983 claims against defendants CDCR and

 2   HDSP are dismissed. If plaintiff alleges claims pursuant to § 1983 against these defendants in an

 3   amended complaint, the undersigned will recommend that they be dismissed.

 4          B. Claims Based on Fourth and Fourteenth Amendment Violations

 5          Plaintiff alleges that defendants violated the Fourth and Fourteenth Amendments by using

 6   excessive force. As noted by defendants in the notice of removal, excessive force claims brought

 7   by prisoners based on alleged excessive force committed by prison officials should be brought

 8   under the Eighth Amendment, rather than the Fourth and Fourteenth Amendments. Accordingly,

 9   plaintiff’s excessive force claim is dismissed, with leave to amend, because it is improperly

10   brought based on the Fourth and Fourteenth Amendments.

11          The undersigned makes the following additional observations regarding plaintiff’s

12   excessive force claims.

13          To state a claim for damages under 42 U.S.C. § 1983 based on the Eighth Amendment’s

14   prohibition of cruel and unusual punishment through the use of excessive force, a prisoner’s

15   allegations must meet certain tests. The “core judicial inquiry” focuses on “...the nature of the

16   force—specifically, whether it was nontrivial and “was applied …. maliciously and sadistically to

17   cause harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992); Wilkins v. Gaddy, 559 U.S. 34, 37

18   (2010). Only unnecessary and wanton infliction of pain violates the Cruel and Unusual

19   Punishments Clause of the Eighth Amendment. Hudson, 503 U.S. at 5 (citations omitted).

20          For claims of excessive physical force, courts look to “whether force was applied in a
21   good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

22   Id. at 7. Not “every malevolent touch by a prison guard gives rise to a federal cause of action,”

23   and “[t]he Eighth Amendment’s prohibition of cruel and unusual punishments necessarily

24   excludes from constitutional recognition de minimis uses of physical force....” Id. at 9-10

25   (internal quotations and citations omitted). Thus, only force which is employed “maliciously and

26   sadistically to cause harm” rises to the level of an Eighth Amendment violation. Id. at 7. An
27   inmate who “complains of a ‘push or shove’ that causes no discernible injury almost certainly

28   fails to state a valid excessive force claim.” Wilkins, 559 U.S. at 537-38 (quoting Hudson, 503
                                                        5
 1   U.S. at 9.

 2           In the complaint, plaintiff appears to base his excessive force claim on the alleged attacks

 3   by other inmates and defendant Hall’s alleged yanking of plaintiff’s arm, causing a torn rotator

 4   cuff, as plaintiff lay on the ground and was not resisting. The allegations against defendant Hall

 5   state a potentially colorable Eighth Amendment claim based on excessive force.

 6           The theory behind plaintiff’s claim that defendants used excessive force in connection

 7   with the attacks by the inmates is less clear. Plaintiff may be alleging that defendants

 8   Hollandsworth, David, Speiker, Phillips, Smith, Shannon, Wentz and Anderson failed to protect

 9   him from the inmates who committed the first attack by failing to sound the alarm.

10           Prison officials are obligated by the Eighth Amendment to take reasonable measures to

11   protect prisoners from violence by other prisoners. Farmer v. Brennan, 511 U.S. 825, 833 (1994).

12   To succeed on a failure-to-protect claim against an official, an inmate must establish three

13   elements. First, the inmate must show that he was incarcerated under conditions posing a

14   substantial risk of serious harm. Id. Second, he must show that the official was deliberately

15   indifferent to his safety. Id. “Deliberate indifference” occurs when an official knows of and

16   disregards an excessive risk to an inmate’s safety. Id. at 837. “[T]he official must both be aware

17   of facts from which the inference could be drawn that a substantial risk of serious harm exists,

18   and he must also draw the inference.” Id. Third, the inmate must show that the defendants’

19   actions were both an actual and proximate cause of his injuries. Lemire v. Cal. Dep’t of Corr. &

20   Rehab., 726 F.3d 1062, 1074 (9th Cir. 2013). This showing means that the inmate’s injury would
21   not have occurred but for the official’s conduct (actual causation) and no unforeseeable

22   intervening cause occurred that would supersede the official’s liability (proximate causation).

23   Conn v. City of Reno, 591 F.3d 1081, 1098-1101 (9th Cir. 2010), vacated by 563 U.S. 915

24   (2011), reinstated in relevant part by 658 F.3d 897 (9th Cir. 2011).

25           Plaintiff has not pled sufficient facts demonstrating that defendants acted with deliberate

26   indifference with respect to the first attack. Plaintiff pleads no facts demonstrating that
27   defendants saw the attack and had the opportunity to take action to stop the attack, such as

28   sounding the alarm. Plaintiff’s allegations that defendants were watching the yard and charged
                                                        6
 1   with plaintiff’s safety and security are not sufficient to state a claim for deliberate indifference. If

 2   plaintiff includes an Eighth Amendment failure to protect claim against these defendants in an

 3   amended complaint, he shall address the issue of deliberate indifference.

 4          Plaintiff alleges that defendant Wentz told staff to return plaintiff to the yard after the first

 5   attack. The undersigned cannot find that these allegations alone state a potentially colorable

 6   Eighth Amendment claim because plaintiff has not pled sufficient facts demonstrating that

 7   defendant Wentz acted with deliberate indifference. Plaintiff has not pled sufficient facts

 8   demonstrating that defendant Wentz knew that plaintiff faced a substantial risk of serious harm

 9   when plaintiff returned to the yard. Plaintiff does not allege, for example, that the inmates who

10   committed the second attack were the same inmates who committed the first attack. Plaintiff also

11   does not allege the attacks were related. If plaintiff includes an Eighth Amendment failure to

12   protect claim against defendant Wentz in an amended complaint, he shall address the issue of

13   deliberate indifference.

14          Plaintiff alleges that at the time of the second attack, defendants Hall, Hollandsworth,

15   David, Speiker, Phillips, Smith, Shannon, Wentz and Anderson were charged with maintaining

16   his safety. Plaintiff alleges that an alarm sounded at the time of the second attack. If plaintiff is

17   alleging that these defendants failed to protect him from the inmates who committed the second

18   attack, plaintiff has not pled sufficient facts demonstrating that these defendants acted with

19   deliberate indifference. Plaintiff does not specifically describe the opportunity these defendants

20   had to intervene to protect plaintiff from the second attack. If plaintiff includes an Eighth
21   Amendment claim against these defendants in an amended complaint, he shall address the issue

22   of deliberate indifference.

23          Plaintiff also alleges that defendants “were aware of widespread beatings and use of

24   excessive force by C.O.s and instead of taking proper steps to discipline these C.O.s, the unlawful

25   conduct and practices were condoned, encouraged, fostered and/or ratified.” Plaintiff’s claim that

26   defendants’ policies, practices and customs led to his injuries is apparently made against
27   defendants CDCR and HDSP. As discussed above, CDCR and HDSP are not proper defendants.

28   Accordingly, this claim is dismissed.
                                                         7
 1   Conclusion

 2           For the reasons discussed above, plaintiff’s Fourth and Fourteenth Amendment claims are

 3   dismissed with thirty days to file an amended complaint. Because plaintiff has not stated a

 4   potentially colorable claim pursuant to 42 U.S.C. § 1983, the undersigned does not address

 5   plaintiff’s state law claims in this order.

 6           If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 7   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

 8   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

 9   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

10   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

11   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

12   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official

13   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

14   268 (9th Cir. 1982).

15           In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

16   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

17   complaint be complete in itself without reference to any prior pleading. This requirement exists

18   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

19   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

20   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation
21   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

22   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

23   and the involvement of each defendant must be sufficiently alleged.

24   ////

25   ////

26   ////
27   ////

28   ////
                                                         8
 1          In accordance with the above, IT IS HEREBY ORDERED that plaintiff’s claims alleging

 2   violations of the Fourth and Fourteenth Amendments are dismissed; plaintiff is granted thirty

 3   days from the date of this order to file an amended complaint; if plaintiff does not file an

 4   amended complaint within that time, the undersigned will issue further orders.

 5   Dated: September 13, 2019

 6

 7

 8

 9
     John1752.14
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        9
 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHARLES JOHNSON,                               No. 2: 19-cv-1752 KJN P
12                      Plaintiff,
13          v.                                      NOTICE OF AMENDMENT
14   E. HALL, et al.,
15                      Defendants.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                 Amended Complaint
     DATED:
20
21                                              ________________________________
                                                Plaintiff
22

23

24

25

26
27

28
